 



Exhibit 10.38
Execution Copy
 
STOCK PURCHASE AGREEMENT
among
TeleTech Holdings, Inc.,
Insight Enterprises, Inc.
and
Direct Alliance Corporation
 
Dated as of June 14, 2006
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. DEFINITIONS
    1  
 
       
SECTION 2. SALE AND PURCHASE OF STOCK
    8  
 
       
2.1 Sale and Purchase of Stock
    8  
 
       
2.2 Purchase Price
    9  
 
       
2.3 Working Capital
    9  
 
       
2.4 Clawback
    10  
 
       
2.5 Bonus Payment
    11  
 
       
2.6 Excluded Assets
    11  
 
       
SECTION 3. CLOSING
    12  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES OF SELLER
    12  
 
       
4.1 Organization, Good Standing, Qualification and Authority
    12  
 
       
4.2 Capitalization; Title to Stock
    12  
 
       
4.3 Subsidiaries; Assets
    13  
 
       
4.4 No Violations; Consents
    13  
 
       
4.5 Agreements and Actions
    14  
 
       
4.6 Compliance with Laws
    14  
 
       
4.7 Financial Statements
    15  
 
       
4.8 No Material Adverse Change
    15  
 
       
4.9 Employee Plans
    17  
 
       
4.10 Licenses and Permits
    17  
 
       
4.11 Company Assets, Equipment and Client Information
    18  
 
       
4.12 Intellectual Property
    18  
 
       
4.13 Real Property
    19  
 
       
4.14 Labor Agreements and Employees
    19  
 
       
4.15 Tax Matters
    20  
 
       
4.16 Insurance
    21  
 
       
4.17 Litigation, Actions and Proceedings
    21  
 
       
4.18 Confidentiality Agreements
    22  
 
       
4.19 Corporate Documents
    22  
 
       
4.20 Powers of Attorney
    22  
 
       
4.21 Restrictions on Business Activities
    22  

i



--------------------------------------------------------------------------------



 



         
4.22 Environmental Matters
    22  
 
       
4.23 Brokers’ and Finders’ Fees
    23  
 
       
4.24 No Conflict of Interest
    23  
 
       
SECTION 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER
    23  
 
       
5.1 Organization, Qualification and Authority
    23  
 
       
5.2 Availability of Funds
    24  
 
       
5.3 No Violations
    24  
 
       
5.4 Litigation, Actions and Proceedings
    24  
 
       
5.5 Brokers
    24  
 
       
5.6 Acquisition of Shares for Investment
    24  
 
       
SECTION 6. PRE-CLOSING COVENANTS OF SELLER
    24  
 
       
6.1 Conduct of Business
    24  
 
       
6.2 Access
    26  
 
       
6.3 Exclusivity
    26  
 
       
SECTION 7. PRE-CLOSING COVENANTS OF PURCHASER
    27  
 
       
7.1 Cooperation
    27  
 
       
SECTION 8. POST-CLOSING COVENANTS
    27  
 
       
8.1 Employee Matters
    27  
 
       
8.2 Joint Employee Plans with Seller
    27  
 
       
8.3 Non-Solicitation and Covenant Not to Compete
    27  
 
       
8.4 Cooperation; Books and Records
    28  
 
       
8.5 Quarles & Brady Claim
    28  
 
       
8.6 Transfer Taxes
    29  
 
       
8.7 Payment of Taxes
    29  
 
       
SECTION 9. CONDITIONS TO OBLIGATION OF PURCHASER TO CLOSE
    29  
 
       
9.1 Accuracy of Representations and Warranties
    29  
 
       
9.2 Performance
    29  
 
       
9.3 Consents or Waivers Obtained
    29  
 
       
9.4 No Injunction
    29  
 
       
9.5 Encumbrances; Stock Certificates
    29  
 
       
9.6 Delivery of Documents
    29  
 
       
9.7 Financial Statements
    30  
 
       
9.8 Lease Agreement
    30  

ii



--------------------------------------------------------------------------------



 



         
9.9 Release of Credit Support Obligations
    30  
 
       
9.10 Automatic Transfer of Funds
    30  
 
       
9.11 Resignations of Directors
    30  
 
       
9.12 No Material Adverse Effect
    30  
 
       
SECTION 10. CONDITIONS TO OBLIGATION OF SELLER TO CLOSE
    30  
 
       
10.1 Accuracy of Representations and Warranties
    30  
 
       
10.2 Performance
    30  
 
       
10.3 Approvals
    30  
 
       
10.4 No Injunction
    30  
 
       
10.5 Release of Guarantees
    30  
 
       
SECTION 11. INDEMNIFICATION
    31  
 
       
11.1 Indemnification by Seller
    31  
 
       
11.2 Indemnification by Purchaser
    32  
 
       
11.3 Matters Involving Third Parties
    32  
 
       
SECTION 12. TERMINATION OF AGREEMENT
    33  
 
       
12.1 Right to Terminate Agreement
    33  
 
       
12.2 Effect of Termination
    34  
 
       
SECTION 13. MISCELLANEOUS PROVISIONS
    34  
 
       
13.1 Survival of Representations and Warranties
    34  
 
       
13.2 Expenses
    34  
 
       
13.3 338(h)(10) Election
    35  
 
       
13.4 Returns
    35  
 
       
13.5 Mutual Cooperation
    36  
 
       
13.6 No Implied Representations
    36  
 
       
13.7 Public Announcements
    36  
 
       
13.8 Materiality
    36  
 
       
13.9 Arbitration
    36  
 
       
13.10 Governing Law
    37  
 
       
13.11 Notices
    37  
 
       
13.12 Headings
    38  
 
       
13.13 Assignment
    38  
 
       
13.14 Parties in Interest
    38  
 
       
13.15 Severability
    38  

iii



--------------------------------------------------------------------------------



 



         
13.16 Specific Performance
    38  
 
       
13.17 Exclusive Remedies After Closing
    39  
 
       
13.18 Counterparts
    39  
 
       
13.19 Facsimile Signatures
    39  
 
       
13.20 Entire Agreement
    39  
 
       
13.21 Waiver
    39  
 
       
13.22 Amendments
    39  
 
       
13.23 Interpretation of Agreement
    39  

iv



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of June
___, 2006, by and among TELETECH HOLDINGS, INC., a Delaware corporation
(“Purchaser”), INSIGHT ENTERPRISES, INC., a Delaware corporation (“Seller”), and
DIRECT ALLIANCE CORPORATION, an Arizona corporation (the “Company”).
Recitals
     A. The Company operates as a business process outsourcing provider (the
“Business”);
     B. Seller is the legal and beneficial owner all of the issued and
outstanding capital stock of the Company; and
     C. Purchaser wishes to purchase, and Seller desires to sell, 100% of the
outstanding capital stock of the Company on the terms set forth in this
Agreement.
Agreement
     Purchaser, Seller and the Company, intending to be legally bound, agree as
follows:
Section 1. Definitions. For purposes of this Agreement (including the Disclosure
Schedule):
     “AAA” shall have the meaning specified in Section 13.9(a).
     “Affiliate” means with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such specified Person, and for such purposes the terms “controls,”
“controlled by” and “common control” shall mean the direct or indirect ownership
of more than 50% of the voting rights in a Person; provided that in applying
this definition each party’s ownership of shares in the Company shall be
disregarded.
     “Agreement” shall have the meaning specified in the Preamble.
     “Bonus Payment” shall have the meaning specified in Section 2.5.
     “Business” shall have the meaning specified in Recital A.
     “Clawback” shall have the meaning specified in Section 2.4(c).
     “Client Information” shall have the meaning specified in Section 4.11.
     “Closing” shall have the meaning specified in Section 3.
     “Closing Date” means the time and date as of which the Closing actually
takes place as described in Section 3.
     “Closing Working Capital” shall have the meaning specified in
Section 2.3(b)(vi).

 



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” shall have the meaning specified in the Preamble.
     “Company’s Registered Intellectual Property Rights” shall have the meaning
specified in Section 4.12.
     “Competing Transaction” means any business combination or recapitalization
involving the Company or any acquisition or purchase of all or a significant
portion of the assets of, or any material equity interest in, the Company or any
other similar transaction with respect to the Company involving any Person or
entity other than Purchaser or its Affiliates as contemplated under this
Agreement.
     “Competitive Business” shall have the meaning specified in Section 8.3(b).
     “Confidential Information” shall have the meaning specified in the
definition of “Intellectual Property.”
     “Contract” means any contract, lease, license, purchase order, sales order
or other agreement or binding commitment.
     “Copyrights” shall have the meaning specified in the definition of
“Intellectual Property Rights.”
     “Credit Agreement” shall mean (1) the Revolving Credit Agreement, dated
December 31, 2002, by and between Insight Enterprises, Inc., the financial
institutions party thereto, and JP Morgan Chase Bank, as a successor to Bank One
NA, as lender, as amended, and (2) Agreement For Inventory Financing, dated
October 31, 2003, by and among IBM Credit LLC, Insight Direct USA, Inc., Insight
Public Sector, Inc. and Direct Alliance Corporation, as amended.
     “Debt” of any Person means, without duplication: (i) all obligations of
such Person for borrowed money; (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services; (iii) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses; (iv) all obligations of such Person created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by the Person; (v) all obligations with respect to
any hedging agreements; (vi) all payment obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of Guarantee; (vii) all liabilities classified as non-current liabilities in
accordance with GAAP as of the Closing Date; (viii) all Debt referred to in
clauses (i) through (vii) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any
Encumbrances upon or in property (including accounts and contracts rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt; and (ix) all Guarantees by such Person of the Debt of
others. The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt provide that such Person is not liable therefor.

2



--------------------------------------------------------------------------------



 



     “Disclosure Schedule” or “Schedule” means the disclosure schedules attached
to this Agreement.
     “Dividend” means the Intercompany Receivable, any excess cash over the
Working Capital Floor and the Excluded Real Property.
     “Domain Name Rights” shall have the meaning specified in the definition of
“Intellectual Property Rights.”
     “Draft Working Capital Closing Statement” shall have the meaning specified
in Section 2.3(b)(i).
     “Employee Plan” means any plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written or unwritten or otherwise, funded or unfunded,
including without limitation, each “employee benefit plan,” within the meaning
of Section 3(3) of ERISA which is or has been maintained, contributed to, or
required to be contributed to, by the Company or any Affiliate for the benefit
of any employee of the Company, or with respect to which the Company or any
Affiliate has or may have any liability or obligation.
     “Encumbrance” means any lien, charge, security interest, mortgage, pledge,
preemptive right, right of first offer or refusal or other encumbrance of any
nature whatsoever (but excluding licenses of and other agreements related to
Intellectual Property which are not intended to secure an obligation).
     “Environmental Laws” means any applicable laws or any agreement with any
Governmental Authority or other third party governing (i) pollution,
contamination, wetlands, waste or restoration or protection of the environment
or natural resources or the effect of the environment on employee health and
safety or (ii) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance.
     “Environmental Permits” means all final and enforceable permits, licenses,
franchises, certificates, approvals and similar authorizations of a Governmental
Authority required by Environmental Laws and applicable to the business of the
Company as currently conducted.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any other Person or entity under common control
with the Company within the meaning of Section 414(b), (c), (m) or (o) of the
Code and the regulations issued thereunder.
     “Equipment” shall have the meaning specified in Section 4.11.
     “Excluded Assets” means the following assets:
          (a) the Excluded Real Property;

3



--------------------------------------------------------------------------------



 



          (b) the Intercompany Receivable; and
          (c) the Plan.
     “Excluded Real Property” means the property listed in Schedule 1.2
including all buildings and parking structures.
     “Financial Statements” means the internal financial statements of the
Company for the fiscal year ended December 31, 2005, and for the monthly periods
from January 1, 2006 through the last month ending prior to the Closing Date,
prepared in accordance with GAAP and certified by the Company’s Chief Financial
Officer or most senior financial officer.
     “GAAP” means generally accepted accounting principles in effect in the
United States, consistently applied.
     “Governmental Authority” means any (i) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature, or any political subdivision thereof, (ii) federal, state, local,
municipal, foreign or other government or (iii) governmental or
quasi-governmental authority of any nature (including any governmental division,
department, agency, commission, instrumentality, official, organization, body or
other entity and any court, arbitrator or other tribunal).
     “Gross Profit” means an amount calculated, in accordance with GAAP and
consistent with the methodology used in the Company’s December 31, 2005
financial statements, as follows (with the following capitalized terms referring
to line items used in the Company’s December 31, 2005 financial statements): Net
Sales less the sum of, Product Costs, COS Returns Reserve, Supplier Discounts,
Other Inventory Costs, Inventory Provision, Service Cost, Freight In, Shipping
Expense, Packaging and Other Costs.
     “Gross Profit Achievement” shall have the meaning specified in
Section 2.5(a).
     “Guarantee” of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation (the “primary obligation”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such guaranteeing Person, direct or
indirect contingent or otherwise, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Debt or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Debt or other obligation of the
payment thereof, (iii) to maintain Working Capital, equity capital, net worth or
any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation or (iv) as
an account party in respect of any letter of credit or letter of guarantee
issued to support such Debt or obligation; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

4



--------------------------------------------------------------------------------



 



     “Hazardous Substance” means any substance regulated as hazardous, toxic or
radioactive under any applicable Environmental Law, including petroleum and any
derivative or by-products thereof.
     “IBM Clawback” shall have the meaning specified in Section 2.4(b).
     “IBM Contract” means the Program Services Agreement Number 4900RL1367,
between the Company and International Business Machines Corporation, effective
as of October 1, 2000, as amended through Amendment Number Six, effective
June 9, 2006.
     “Indemnified Party” shall have the meaning specified in Section 11.3(a).
     “Indemnifying Party” shall have the meaning specified in Section 11.3(a).
     “Independent Accounting Firm” shall have the meaning specified in
Section 2.3(b)(iv).
     “Intellectual Property” means all intellectual property, regardless of
form, including without limitation: (i) published and unpublished works of
authorship, including without limitation audiovisual works, collective works,
computer programs, compilations, databases, derivative works, literary works,
maskworks, and sound recordings (“Works of Authorship”); (ii) inventions and
discoveries, including without limitation articles of manufacture, business
methods, compositions of matter, improvements, machines, methods, and processes
and new uses for any of the preceding items (“Inventions”); (iii) words, names,
symbols, devices, designs, and other designations, and combinations of the
preceding items, used to identify or distinguish a business, good, group,
product, or service or to indicate a form of certification, including without
limitation logos, product designs, and product features (“Trademarks”); and (iv)
confidential information that is not generally known or readily ascertainable
through proper means, whether tangible or intangible, including without
limitation confidential algorithms, customer lists, ideas, designs, formulas,
know-how, methods, processes, programs, prototypes, systems, and techniques
(“Confidential Information”).
     “Intellectual Property Rights” means all rights in, arising out of, or
associated with Intellectual Property in any jurisdiction, including, without
limitation, such: (i) rights in, arising out of, or associated with Works of
Authorship, including without limitation rights in maskworks and databases and
rights granted under the Copyright Act (“Copyrights”), but excluding
“off-the-shelf” or standard desktop software; (ii) rights in, arising out of, or
associated with Inventions, including without limitation rights granted under
the Patent Act (“Patent Rights”); (iii) rights in, arising out of, or associated
with Trademarks, including without limitation rights granted under the Lanham
Act (“Trademark Rights”); (iv) rights in, arising out of, or associated with
Confidential Information, including without limitation rights granted under the
Uniform Trade Secrets Act (“Trade Secret Rights”); and (v) rights in, arising
out of, or associated with domain names (“Domain Name Rights”).
     “Intercompany Receivable” means the receivable on the balance sheet between
Seller and the Company under the item entitled “Accounts receivable –
Intercompany.”
     “Inventions” shall have the meaning specified in the definition of
“Intellectual Property.”

5



--------------------------------------------------------------------------------



 



     “Knowledge” means, when used in connection with the representations and
warranties and covenants herein, the actual knowledge of Evan Braun, David
Canham, Richard Fennessy, Ian Gilyeat, Hugh Jones, James Kebert, Stanley
Laybourne or Darren Skarecky.
     “Lenovo Clawback” shall have the meaning specified in Section 2.4(a).
     “Lenovo Contract” means Program Services Agreement Number 4905AD0002 and
United States Participation Agreement Number 4905AD0003, between the Company and
Lenovo (Singapore) Pte. Ltd., effective as of March 28, 2005.
     “Licenses and Permits” shall have the meaning specified in Section 4.10.
     “Losses” means any and all damages, costs, liabilities, losses, judgments,
penalties, fines, expenses or other costs, including reasonable attorney’s fees,
expert fees and costs of investigation suffered by an Indemnified Party.
     “Marketplace” shall have the meaning specified in Section 4.2.
     “Material Adverse Effect” means a material adverse effect on either the
assets, operations, or financial condition (including, but not limited to,
operating results) of the Company, or Seller’s or the Company’s ability to
consummate the transactions contemplated hereby, other than as a result of
anything disclosed in the Disclosure Schedule or any change, effect, event or
occurrence relating to (i) the economy or securities markets of the United
States or any other region in general, (ii) this Agreement or the transactions
contemplated hereby or the announcement thereof, (iii) the business process
outsourcing industry in general, and not specifically relating to the Company or
Seller or (iv) a reduction in the trading price or volume of Seller’s common
stock.
     “Multiemployer Plan” means any Pension Plan which is a “multiemployer
plan,” as defined in Section 3(37) of ERISA.
     “Non-Compete Period” shall have the meaning specified in Section 8.3(b).
     “Non-Solicitation Period” shall have the meaning specified in
Section 8.3(a).
     “Notice of Claim” shall have the meaning specified in Section 11.3(b).
     “Patent Rights” shall have the meaning specified in the definition of
“Intellectual Property Rights.”
     “Pension Plan” means each Employee Plans which is an “employee pension
benefit plan,” within the meaning of Section 3(2) of ERISA.
     “Permitted Liens” means (i) Encumbrances and other exceptions to title that
are disclosed in Schedule 1.3 and (ii) liens for Taxes, fees, levies, duties or
other governmental charges of any kind which are not yet delinquent or are being
contested in good faith by appropriate proceedings which suspend the collection
thereof and for which appropriate reserves have been established in accordance
with GAAP.

6



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, association, general
partnership, limited partnership, venture, trust, association, firm,
organization, company, business, entity, union, society, government (or
political subdivision thereof) or governmental agency, authority,
instrumentality or any successors or permitted assigns thereof.
     “Plan” means the Company’s 2000 Long Term Incentive Plan.
     “Premises” means the building(s) covered by the lease agreement attached
hereto as Exhibit A.
     “Purchase Price” shall have the meaning specified in Section 2.2.
     “Purchaser” shall have the meaning specified in the Preamble.
     “Purchaser’s Deductible” shall have the meaning specified in
Section 11.1(d)(i).
     “Quarles & Brady Claim” means Insight Enterprises, Inc. v. Quarles, Brady,
Streich Lang LLP, No. CV2005-013074, filed in the Superior Court of Arizona,
Maricopa County and any other investigations, litigation or proceedings against
the Company that arises out of the same issues or operative facts.
     “Registered Intellectual Property Rights” means all Intellectual Property
Rights that are the subject of an application, certificate, filing,
registration, or other document issued by, filed with, or recorded by, any
state, government, or other public legal authority in any jurisdiction,
including without limitation all applications, reissues, divisions,
re-examinations, renewals, extensions, provisionals, continuations, and
continuations-in-part associated with Patent Rights.
     “Returns” shall have the meaning specified in Section 4.15(a).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” shall have the meaning specified in the Preamble.
     “Seller’s Deductible” shall have the meaning specified in
Section 11.2(b)(i).
     “Seller’s Report” shall have the meaning specified in Section 2.3(b)(ii).
     “Stock” shall have the meaning specified in Section 2.1.
     “Survival Period” shall have the meaning specified in Section 13.1.
     “Tax” means (i) any and all U.S. federal, state, local and non-U.S. taxes,
assessments and other governmental charges, duties, impositions and liabilities,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes, together
with all interest, penalties, fines and additions imposed with respect to such
amounts, (ii) any liability for the payment of any amounts of the type described
in Section

7



--------------------------------------------------------------------------------



 



4.15(a) as a result of being a member of an affiliated, consolidated, combined
or unitary group for any period (including any arrangement for group or
consortium relief or similar arrangement), and (iii) any liability for the
payment of any amounts of the type described in Sections 4.15(a) or 4.15(b) as a
result of any express or implied obligation to indemnify any other Person or as
a result of any obligations under any agreements or arrangements with any other
Person with respect to such amounts and including any liability for taxes of a
predecessor or transferor entity.
     “Third Party Claim” shall have the meaning specified in Section 11.3(b).
     “Toshiba Contract” means the Program Services Agreement between the Company
and Toshiba America Information Systems, Inc., effective September 1, 2005, as
amended.
     “Trademarks” shall have the meaning specified in the definition of
“Intellectual Property.”
     “Trademark Rights” shall have the meaning specified in the definition of
“Intellectual Property Rights.”
     “Trade Secret Rights” shall have the meaning specified in the definition of
“Intellectual Property Rights.”
     “Working Capital” means current assets, excluding accounts receivable
unpaid more than 75 calendar days after the invoice date or the stated due date,
whichever is later, minus current liabilities, as determined in accordance with
GAAP and consistent with past practices.
     “Working Capital Closing Statement” shall have the meaning specified in
Section 2.3(b)(v).
     “Working Capital Floor” shall have the meaning specified in Section 2.3(a).
     “Working Capital Shortfall” shall have the meaning specified in
Section 2.3(b)(vi).
     “Working Capital Surplus” shall have the meaning specified in
Section 2.3(b)(vi).
     “Works of Authorship” shall have the meaning specified in the definition of
“Intellectual Property.”
Section 2. Sale and Purchase of Stock
     2.1 Sale and Purchase of Stock. At the Closing, Seller shall sell to
Purchaser, and Purchaser shall purchase from Seller, a total of 30,000,000
shares of common stock, $0.01 par value, of the Company, representing 100% of
the issued and outstanding capital stock of the Company (the “Stock”), free and
clear of all Encumbrances, except for any Encumbrances created by this Agreement
and Encumbrances arising under the Securities Act or any applicable state
securities laws, and in accordance with this Agreement.

8



--------------------------------------------------------------------------------



 



     2.2 Purchase Price. As consideration for the sale and purchase of the Stock
and subject to the Clawback and Working Capital Adjustment, at the Closing,
Purchaser shall pay to Seller an aggregate amount of $46,500,000 in cash (the
“Purchase Price”). The Purchase Price shall be payable on the Closing Date by
wire transfer.
     2.3 Working Capital.
     (a) Seller shall be required to deliver the Company on the Closing Date
with Working Capital equal to $7,960,000 (the “Working Capital Floor”). The
parties acknowledge that insufficient information will be available on the
Closing Date to determine the actual Working Capital on such date, and
accordingly, Seller shall deliver to Purchaser no later than two business days
prior to the Closing Date a good faith estimate of Working Capital as of the
Closing Date together with appropriate supporting documentation. If the Company
is delivered on the Closing Date with such estimated Working Capital below the
Working Capital Floor, the Purchase Price shall be adjusted downward
dollar-for-dollar in the amount of the deficiency. Any excess cash over the
Working Capital Floor will be part of the Dividend to Seller on the Closing
Date.
     (b) Subsequent to the Closing Date, the actual amount of Working Capital as
of the Closing Date shall be determined and the Purchase Price shall be subject
to adjustment, if any, as specified in this Section 2.3(b).
     (i) As soon as practicable following the Closing, with the assistance of
the Company’s accountants, Purchaser shall prepare a draft statement of actual
Working Capital as of the Closing Date (the “Draft Working Capital Closing
Statement”). The Draft Working Capital Closing Statement shall be prepared in
conformity with the definition of Working Capital and shall be delivered
together with such documentation as is reasonably necessary to substantiate the
calculations shown therein. Purchaser shall deliver the Draft Working Capital
Closing Statement and documentation to Seller not later than 90 calendar days
following the Closing Date.
     (ii) The Draft Working Capital Closing Statement shall be final and binding
upon the Parties, and shall be deemed to be the Working Capital Closing
Statement, (as defined below) unless, within 10 calendar days after receipt of
the Draft Working Capital Closing Statement from Purchaser, Seller shall provide
to Purchaser written notice indicating its objections to the Draft Working
Capital Closing Statement. Any such objections shall be set forth in reasonable
detail in a report (the “Seller’s Report”) that shall indicate the grounds upon
which Seller disputes that the Draft Working Capital Closing Statement has been
prepared in accordance with the requirements of this Agreement. Purchaser shall
provide to Seller full access, during normal business hours and with reasonable
advance notice, to the books and records of the Company and to the Company’s
personnel and accountants in connection with Seller’s preparation of the
Seller’s Report, provided that Seller shall not interfere with the Business in
the exercise of such right.

9



--------------------------------------------------------------------------------



 



     (iii) Within 10 calendar days after the receipt by Purchaser of the
Seller’s Report, Seller and Purchaser shall endeavor in good faith to agree on
any matters in dispute.
     (iv) If Purchaser and Seller are unable to agree on any matters in dispute
within such 10 calendar day period after receipt by Purchaser of the Seller’s
Report, the matters in dispute will be submitted for resolution to the office of
Deloitte & Touche located in Phoenix, Arizona or such other independent
accounting firm of national reputation as may be mutually acceptable to
Purchaser and Seller (the “Independent Accounting Firm”), which Independent
Accounting Firm shall, within 30 calendar days after such submission, determine
and issue a written report to Purchaser and Seller regarding, such disputed
items, which written report shall be final and binding upon the parties.
Purchaser and Seller shall cooperate with each other and each other’s
representatives to enable the Independent Accounting Firm to render a written
report as promptly as possible. The fees and expenses of the Independent
Accounting Firm shall be borne equally by Purchaser and Seller, with one party
reimbursing the other, if necessary, following such determination. In acting
under this Agreement, the Independent Accounting Firm shall be entitled to the
privileges and immunities of arbitrators.
     (v) The Working Capital statement incorporating the resolution of matters
in dispute with respect to Working Capital (or, if a Seller’s Report is not
provided within the time prescribed in Section 2.3(b)(ii), the Draft Working
Capital Closing Statement) is referred to as the “Working Capital Closing
Statement.” The Working Capital Closing Statement shall have the legal effect of
an arbitral award and shall be final, binding and conclusive on the parties.
     (vi) If the Working Capital calculated by reference to the Working Capital
Closing Statement (the “Closing Working Capital”) is less than the estimated
Working Capital, the Purchase Price shall be reduced on a dollar-for-dollar
basis by an amount equal to such shortfall (the “Working Capital Shortfall”). In
such event, Seller shall pay to Purchaser the amount of the Working Capital
Shortfall within 10 calendar days after the date of receipt by Seller of the
Working Capital Closing Statement as finally established pursuant to this
Section 2.3(b). If the Closing Working Capital is more than the estimated
Working Capital described in Section 2.3(a), the Purchaser Price shall be
increased on a dollar-for-dollar basis by an amount equal to such surplus (the
“Working Capital Surplus”). In such event, Purchaser shall pay Seller in cash
the amount of the Working Capital Surplus within 10 calendar days after the date
of receipt by Purchaser of the Working Capital Closing Statement as finally
established pursuant to this Section 2.3(b).
     2.4 Clawback.
     (a) If the Lenovo Contract (i) is not renewed for a period of at least two
years and (ii) the forecasted Gross Profit from the signed statement(s) of work
or amendment(s) for 2007 and 2008 under the renewed Lenovo Contract is less than
the amount set forth

10



--------------------------------------------------------------------------------



 



on Schedule 2.4(a), then Purchaser shall be entitled to a clawback of the
Purchase Price in the amount of $5,000,000 (the “Lenovo Clawback”), subject to
Section 2.4(c);
     (b) If the IBM Contract (i) is not renewed for a period of at least one
year, and (ii) the forecasted Gross Profit from the signed statement(s) of work
or amendment(s) for 2007 under the renewed IBM Contract is less than the amount
set forth on Schedule 2.4(b), then Purchaser shall be entitled to a clawback of
the Purchase Price in the amount of $1,500,000 (the “IBM Clawback”), subject to
Section 2.4(c);
     (c) Notwithstanding the foregoing, the sum of the Lenovo Clawback and the
IBM Clawback (collectively, the “Clawback”) shall not exceed $5,000,000.
     (d) Seller shall pay Purchaser the Clawback in cash within 10 calendar days
of receiving notice from Purchaser that the Clawback is due, which notice shall
include the amount of the Clawback due and provide in reasonable detail the
facts and circumstances supporting such amount.
     2.5 Bonus Payment.
     (a) Purchaser shall pay Seller a one-time bonus payment (the “Bonus
Payment”), based on the percentage representing the Company’s actual Gross
Profit for its 2006 fiscal year ending December 31, 2006, compared to its
forecasted Gross Profit of $17,907,676 (the “Gross Profit Achievement”), in the
amount, calculated on a straight line pro rata basis, set forth opposite such
percentage in the table below:

      Gross Profit Achievement   Bonus Payment <85%   $0 85%   $1,000,000 90%  
$2,000,000 100%   $5,000,000 110%   $8,000,000 >120%   $11,000,000

          By way of illustration, if the Company’s actual Gross Profit for its
2006 fiscal year ending December 31, 2006 were $18,803,060, the Bonus Payment
would be $6,500,000 (based on a Gross Profit Achievement of 105%).
     (b) On or before March 20, 2007, Purchaser shall pay Seller the Bonus
Payment based upon the Company’s financial statements for its 2006 fiscal year
ending December 31, 2006, together with such information reasonably needed to
explain the calculation of the Bonus Payment.
     2.6 Excluded Assets. Notwithstanding anything to the contrary contained in
this Agreement, the sale of the Stock shall not include the Excluded Assets and
Seller and its Affiliates shall be entitled to retain any and all of the
Excluded Assets, and the Company may pay the Dividend to Seller prior to
Closing.

11



--------------------------------------------------------------------------------



 



Section 3. Closing
     The closing of the transactions contemplated by this Agreement (the
“Closing”) will take place at 10:00 am MST on the later of the second business
day following the satisfaction or waiver of the conditions set forth in
Section 9 and Section 10 or June 30, 2006 (the “Closing Date”), at the offices
of Seller at 1305 West Auto Drive, Tempe, Arizona, or at such other place and on
such date as may be mutually agreed by Purchaser and Seller, in which case
“Closing Date” means the date so agreed.
Section 4. Representations and Warranties of Seller
     Notwithstanding anything to the contrary, but without limiting the
indemnity under Section 11.1, Seller makes no representation regarding the
Excluded Assets. As a material inducement to Purchaser to enter into this
Agreement and to consummate the transactions contemplated hereby, subject to the
limitations set forth in Section 11, Seller hereby represents and warrants to
Purchaser, as of the date of this Agreement, except as set forth in the
Disclosure Schedule, as follows:
     4.1 Organization, Good Standing, Qualification and Authority. The Company
is a corporation duly incorporated and validly existing under the laws of
Arizona, and is in good standing and duly qualified to do business as a foreign
corporation in all jurisdictions in which it is doing business except where the
failure to be so qualified could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. The Company has full power and
authority to own, lease and operate its assets as presently owned, leased and
operated, and to carry on the Business as it is now being conducted. Each of
Seller and the Company has the full right, power and authority to execute,
deliver and carry out the terms of this Agreement and all documents and
agreements necessary to give effect to the provisions of this Agreement, to
consummate the transactions contemplated on the part of Seller and the Company
hereunder, and to take all actions necessary to permit or approve the actions of
Seller and the Company taken in connection with this Agreement. Except as
otherwise required herein, no other action, consent or approval on the part of
Seller, the Company or any other Person, is necessary to authorize Seller’s or
the Company’s due and valid execution, delivery and consummation of this
Agreement and all other agreements and documents executed in connection
herewith. This Agreement and all other agreements and documents executed in
connection herewith by Seller and the Company, upon due execution and delivery
thereof, shall, subject to the terms and conditions set forth herein, constitute
the valid and binding obligations of Seller and the Company, enforceable in
accordance with their respective terms, except as enforcement may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting creditors’ rights generally, or (b) laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.
     4.2 Capitalization; Title to Stock. Seller owns 100% of the issued and
outstanding capital stock of the Company, including the Stock, free and clear of
all Encumbrances, except for any Encumbrances created by this Agreement and
Encumbrances arising under the Securities Act or any applicable state securities
laws. The Stock has been duly authorized, validly issued, fully paid and
nonassessable. Immediately following the Closing, Purchaser will own 100% of the
issued and outstanding capital stock of the Company. Other than the capital
stock of

12



--------------------------------------------------------------------------------



 



Marketplace Agent, Inc., an Arizona corporation (“Marketplace”), the Company
owns no capital stock, security, interest or other right, or any option or
warrant convertible into the same, of any corporation, partnership, joint
venture or other business enterprise, and the Company owns all of the issued and
outstanding capital stock of Marketplace. Except for the capital stock of the
Company owned by Seller, there are no other shares of capital stock of the
Company or any securities convertible into shares of capital stock of the
Company issued or outstanding and no Person has any option or other right to
purchase from the Company or from Seller, or to require the Company or Seller to
issue, any additional shares of the Company’s capital stock or any right or
interest therein. At Closing, there will be no declared or accrued but unpaid
dividends with respect to the Company’s capital stock or outstanding or
authorized stock appreciation, phantom stock, profit participation or other
similar rights with respect to the Company. Except as set forth in Schedule 4.2,
the Company does not have in place any incentive plans under which directors,
officers or employees may be compensated in equity.
     4.3 Subsidiaries; Assets. Other than Marketplace, the Company does not
currently own or control, directly or indirectly, any interest in any other
corporation, association, or other business entity. Marketplace does not own any
assets and does not have any liabilities, including intercompany liabilities.
Marketplace does not conduct any business and has not conducted any business
since 2003. Except for Excluded Assets, all of the Company’s assets and rights
of every character and description, including without limitation accounts
receivable, all rights under Contracts, Intellectual Property Rights and other
intangible rights, will, immediately following Closing continue to be owned by
and vested in the Company, without any interruption, termination, right of
termination, right of repossession or other adverse consequence as a result of
the thereof.
     4.4 No Violations; Consents. The Company is not in violation, breach or
default of any provision of its Articles of Incorporation, Bylaws or similar
organizational documents, or in material violation, breach or default of any
instrument, judgment, order, writ, decree or Contract to which it is a party or
by which it is bound or, to Seller’s or the Company’s Knowledge, of any
provision of federal or state statute, rule or regulation applicable to the
Company. Except as set forth in Schedule 4.4, the execution and delivery of this
Agreement and the performance by the Company and Seller of their respective
obligations hereunder, with or without the passage of time and giving of notice,
(a) do not and will not conflict with or violate any provision of the Articles
of Incorporation, Bylaws or similar organizational documents of the Company, and
(b) do not and will not (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in
the creation of any Encumbrance upon the capital stock or assets of the Company
pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of, or (vi) require
any authorization, consent, approval, waiver, exemption, order of, or
registration, qualification, designation, declaration or filing with, or other
action by or notice to any Governmental Authority or other third party,
including a party to any agreement with the Company (so as not to trigger any
conflict within the meaning of Section 4.24), pursuant to, any law, statute,
rule or regulation or any Contract, Licenses and Permits, instrument, order,
judgment or decree to which the Company is subject or by which any of its
respective assets are bound, except where the failure to obtain any such
authorization, consent, approval, exemption or other action, or deliver any such
notice, would not result in a Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



     4.5 Agreements and Actions.
     (a) Except as set forth in Schedule 4.5(a), other than (i) standard
employee benefits generally made available to all employees, and (ii) standard
director and officer indemnification agreements approved by the Company’s Board
of Directors there are no agreements, understandings or proposed transactions
between the Company and any of its officers, directors, employees or Affiliates,
or any Affiliate thereof.
     (b) Except for agreements explicitly contemplated by this Agreement or set
forth in Schedule 4.5(b), there are no Contracts or proposed transactions,
judgments, writs or decrees to which the Company is a party or by which it is
bound that involve (i) obligations (contingent or otherwise) of, or payments to,
the Company in excess of $100,000 on an annual basis, (ii) the license of any
material Intellectual Property Right to or from the Company (other than licenses
or software subject to “shrink wrap” or “click through” licenses), or (iii) the
grant of rights to license, market or sell its products or services to any other
Person or affect the right of the Company to develop, distribute, market or sell
its respective products or services.
     (c) Except as set forth in Schedule 4.5(c), the Company has not made any
loans or advances to any Person, other than ordinary advances for travel
expenses.
     (d) Schedule 4.5(d) contains a list of each of the Company’s material
Contracts. Each material Contract entered into by the Company is valid, binding
and enforceable and in full force and effect, except where failure to be valid,
binding and enforceable and in full force and effect would not reasonably be
expected to have a Material Adverse Effect and there are no defaults by the
Company or, to Seller’s or the Company’s Knowledge, any other party thereto,
thereunder, except those defaults that would not reasonably be expected to have
a Material Adverse Effect and except as enforcement may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general principles of equity. Except as set forth in
Schedule 4.5(d), the Company is not a party to or bound by any non-compete
agreement or any other agreement or obligation which purports to limit in any
material respect the manner in which, or the localities in which, the Company is
entitled to conduct all or any material portion of the Company’s Business.
Except as set forth in Schedule 4.5(d), the transfer and sale of the Stock will
not alter, terminate, or cause a default under, any such material Contract. True
and complete copies of all material Contracts of the Company have been delivered
or made available to Purchaser on the Premises. Following the Closing Date, the
Company will be permitted to exercise all of its rights under the material
Contracts without the payment of any additional amounts or consideration other
than amounts or consideration which the Company would otherwise be required to
pay had the transactions contemplated by this Agreement not occurred.
     (e) The Company has timely paid its accounts payable in the ordinary course
of business.
     4.6 Compliance with Laws. Neither the Company nor Seller has made any
(a) kickback, bribe, or payment to any Person in violation of any federal,
state, local or foreign laws,

14



--------------------------------------------------------------------------------



 



rules or regulations, directly or indirectly, for referring, recommending or
arranging business or customers with, to or for the Company or Seller or
(b) other illegal payment. Each of the Company and Seller is in compliance
(without obtaining waivers, variances or extensions) with, all federal, state,
local and foreign laws, rules and regulations which relate to the operations of
the Business, except where the failure to be in compliance would not result in a
Material Adverse Effect.
     4.7 Financial Statements. The Financial Statements (a) have been prepared
in accordance with GAAP, (b) are true and correct in all material respects and
have been prepared on a basis consistent throughout the periods indicated and
consistent with each other, and (c) present fairly in all material respects the
financial condition, operating results and cash flows of the Company as of the
dates and during the periods indicated therein (subject to normal year end audit
adjustments and the absence of footnotes). Except as set forth in the Financial
Statements, and fully reserved against therein, the Company has no material
liabilities of any nature (absolute, accrued, contingent or otherwise) other
than (i) liabilities incurred after the date of the Financial Statements in the
ordinary course of business that are not material, individually or in the
aggregate, and (ii) obligations under Contracts and commitments incurred in the
ordinary course of business which would not be required under GAAP to be
reflected in the Financial Statements prepared in accordance with GAAP. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP, and maintains a system of
internal controls that is reasonable and appropriate in relation to its
business.
     4.8 No Material Adverse Change. Other than to the extent contemplated by or
relating to this Agreement, between December 31, 2005 and the date of this
Agreement:
     (a) the Company has not entered into any material transaction outside the
ordinary course of business, except for transactions contemplated by or relating
to Contracts or other matters referred to in the Disclosure Schedule;
     (b) there has not occurred any Material Adverse Effect, except to the
extent that any such change is seasonal in nature or has arisen from or relates
to any transaction contemplated by or relating to any Contract or other matters
referred to in the Disclosure Schedule;
     (c) there has not occurred any damage, destruction or loss, whether or not
covered by insurance, having a Material Adverse Effect;
     (d) there has not occurred any termination, waiver, cancellation or
compromise by the Company of any material rights or material claims, under
Contract or otherwise, or of a material Debt owed to it, other than in the
ordinary course of business;
     (e) there has not occurred any satisfaction or discharge of any Encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and that does not have a Material Adverse Effect;
     (f) other than the Excluded Assets, there has been no sale, assignment,
lease, transfer or other disposition by the Company of, or mortgages, pledges
of, the imposition

15



--------------------------------------------------------------------------------



 



of any Encumbrance, on any portion of, or a transfer of a security interest in,
the material assets of the Company, including but not limited to accounts
receivable, other than in the ordinary course of business;
     (g) there has been no increase in the compensation payable by the Company
to any of the Company’s employees, directors, stockholders, independent
contractors or agents, or any increase in, or institution of, any bonus,
insurance, pension, profit-sharing or other employee benefit plan or
arrangements made to, for or with the employees, directors, stockholders or
independent contractors of the Company other than in the ordinary course of
business;
     (h) except as set forth in Schedule 4.8(h), there has not occurred any
resignation or termination of employment of any officer or key employee of the
Company and to Seller’s and the Company’s Knowledge, there is no impending
resignation or termination of employment of any such officer or key employee;
     (i) there have not been any loans or Guarantees made by the Company to or
for the benefit of their respective employees, officers, directors or
stockholders or any members of their immediate families, other than travel
advances and other advances made in the ordinary course of business;
     (j) there has been no adjustment or write-off of accounts receivable or
reduction in reserves for accounts receivable outside of the ordinary course of
business or any change in the collection, payment or credit experience or
practices of the Company having a Material Adverse Effect;
     (k) other than the Dividend, there has been no declaration, setting aside
or payment in respect to the Company’s capital stock by the Company of any
dividend, distribution or extraordinary or unusual disbursement or expenditure
other than expenses incurred in connection with this Agreement and the
transactions contemplated herein, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;
     (l) other than as disclosed under Section 4.17, there has not been any
commencement, settlement, written notice or to Seller’s and the Company’s
Knowledge threat of any lawsuit or proceeding or other investigation against the
Company or its affairs;
     (m) there has not been any amendment or changes to the Company’s Articles
of Incorporation or Bylaws;
     (n) except as set forth in Schedule 4.8(n), there has not been any capital
expenditure or capital expenditure commitment by the Company exceeding $100,000
individually;
     (o) there has been no merger, consolidation or similar transaction;

16



--------------------------------------------------------------------------------



 



     (p) to Seller’s and the Company’s Knowledge, there has been no federal,
state or local statute, rule, regulation, order or case adopted, promulgated or
decided having a Material Adverse Effect;
     (q) there has not been any change in any election in respect of taxes,
adoption or change in any accounting method (including any accounting method in
respect of taxes), agreement or settlement of any claim or assessment in respect
of taxes or extension or waiver of the limitation period applicable to any claim
or assessment in respect of taxes;
     (r) there has not occurred any termination of, or change to, having a
Material Adverse Effect, a material Contract (including but not limited to the
Lenovo Contract, the IBM Contract and the Toshiba Contract) by which the Company
or any of its assets are bound or subject, and Seller or the Company has no
Knowledge of any threatened or contemplated termination or change; or
     (s) there has been no arrangement or commitment (written or oral) with
respect to any of the foregoing.
     4.9 Employee Plans.
     (a) Neither the Company nor any ERISA Affiliate contributes to or has any
contingent obligations to any Multiemployer Plan. Neither the Company nor any
ERISA Affiliate has incurred any liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets described in Section 4204 of ERISA.
     (b) Neither the Company nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, or contributed to, any Pension Plan
which is subject to Title IV of ERISA or Section 412 of the Code. Neither the
Company nor any ERISA Affiliate has any liability with respect to any
post-retirement benefit under any Employee Plan which is a welfare plan (as
defined in Section 3(l) of ERISA), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA.
     (c) Each Employee Plan complies, in both form and operation, in all
material respects, with its terms, ERISA and the Code, and no condition exists
or event has occurred with respect to any such plan which would result in the
incurrence by the Company or any ERISA Affiliate of any material liability, fine
or penalty. To Seller’s or the Company’s Knowledge, no Employee Plan is being
audited or investigated by any government agency or is subject to any pending or
threatened claim or suit that would have a Material Adverse Effect. Except as
set forth in Schedule 4.9(c), neither the Company nor any ERISA Affiliate nor
any fiduciary of any Employee Plan has engaged in a prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.
     4.10 Licenses and Permits. The Company has all local, state, federal and
foreign licenses, permits, registrations (but excluding Registered Intellectual
Property Rights, which are the subject of Section 4.12), certificates, consents,
accreditations and approvals (collectively, the

17



--------------------------------------------------------------------------------



 



“Licenses and Permits”) necessary for the Company to operate and conduct the
Business except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. There is no
material default on the part of the Company, Seller or to Seller’s or the
Company’s Knowledge, any other party under any of the Licenses and Permits. To
Seller’s or the Company’s Knowledge, there exists no grounds for revocation,
suspension or limitation of any of the Licenses or Permits. No notices have been
received by the Company or Seller with respect to any threatened, pending, or
possible revocation, termination, suspension or limitation of the Licenses and
Permits. The transactions contemplated hereby will not have a Material Adverse
Effect on the Company’s right to utilize the Licenses and Permits as a result of
the Closing. True and complete copies of all material Licenses and Permits have
been delivered or made available to Purchaser on the Premises.
     4.11 Company Assets, Equipment and Client Information. The Company has good
and marketable title to its assets, free and clear of all Encumbrances other
than Permitted Liens. The Company’s assets are sufficient to conduct the
Business as presently conducted. Except as set forth on Schedule 4.11, and other
than the Excluded Assets, no assets utilized by the Company are owned by or in
the possession of Seller. The accounts receivable of the Company represent bona
fide obligations arising in the ordinary course of business, and, to the best of
Seller’s or the Company’s Knowledge, are fully collectible in the ordinary
course, net of applicable reserves, which reserves have been appropriately
accounted for on the Financial Statements based upon the good faith estimates
and information available to the Company’s management. Other than the Excluded
Assets, the assets reflected on the Financial Statements constitute all of the
material assets and other rights used in the conduct of the Business.
Schedule 4.11 lists all material items of equipment (the “Equipment”) owned or
leased by the Company. Except as set forth on Schedule 4.11, such Equipment is
(a) adequate for the conduct of the Company’s Business as currently conducted,
and (b) in good operating condition, subject to normal wear and tear. At
Closing, the Company will convey to Purchaser all information regularly used by
the Company in connection with the Company’s Business with regard to, and any
and all rights it has to, all lists of its clients, client contact information,
client correspondence and client licensing and purchasing histories relating to
its current and former clients (the “Client Information”).
     4.12 Intellectual Property. The Company (a) owns or possesses all right,
title and interest in and to, or has a right to use, all of the Intellectual
Property Rights of the Business, free and clear of all Encumbrances (other than
Permitted Liens), except where the failure to so own or posses such Intellectual
Property Rights would not reasonably be expected to have a Material Adverse
Effect, (b) has not received any written notice of any claim by any third party
contesting the validity, enforceability, use or ownership of any material
Intellectual Property Rights used in connection with the Business, nor to
Seller’s or the Company’s Knowledge, is any such claim threatened, (c) except as
set forth on Schedule 4.12, to Seller’s or the Company’s Knowledge, has not
infringed, misappropriated or otherwise conflicted in any material respect with
any Intellectual Property Rights of any third party, (d) may exercise, transfer
or license its material Intellectual Property Rights without restriction or
payment to a third party, (e) is not obligated to transfer or license any
material Intellectual Property Rights currently held or later obtained to a
third party, (f) takes reasonable steps to maintain the secrecy of Confidential
Information from which the Company derives independent economic value, actual or
potential, from the Confidential Information not being generally known, and
(g) has made the necessary filings and

18



--------------------------------------------------------------------------------



 



recordations and has paid all required fees to record and maintain its ownership
of all material Registered Intellectual Property Rights used in the Business.
All Intellectual Property Rights will be owned by or available for use by the
Company immediately following the Closing on the same terms and conditions as
currently owned or used. Schedule 4.12 sets forth a complete and correct list in
all material respects of (i) all Registered Intellectual Property Rights owned
by, filed in the name of, applied for by, or subject to a valid obligation of
assignment to the Company (the “Company’s Registered Intellectual Property
Rights”); (ii) all exclusive licenses and exclusive rights to the Company’s
Intellectual Property Rights granted by the Company; (iii) all material,
non-exclusive licenses and rights to the Company’s Intellectual Property Rights
granted by the Company; (iv) all exclusive licenses and exclusive rights to
Intellectual Property Rights granted to the Company; and (v) all material,
nonexclusive licenses and rights to Intellectual Property Rights granted to the
Company. To Seller’s and the Company’s Knowledge, there is no material breach of
the agreements relating to the grant of these licenses and rights. A complete
list of all of the material Intellectual Property Rights, other than Trade
Secret Rights, owned, possessed or used by the Company in the Business has been
set forth in Schedule 4.12.
     4.13 Real Property. Schedule 4.13 sets forth a complete and correct list of
all real properties or premises that the Company leases or utilizes in whole or
in part in connection with the Business. Complete and correct copies of all
mortgages, deeds of trust, leases, guarantees of lease and other documents
concerning such real property have been provided to Purchaser. The Company does
not own any real property in fee. Each lease of premises utilized by the Company
in connection with the Business is valid and binding in all material respects,
as between the Company and the other party or parties thereto except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity,
and the Company is a tenant or possessor in good standing thereunder, free of
any material default or breach on the part of the Company and, to Seller’s or
the Company’s Knowledge, free of any material default or breach on the part of
the lessors thereunder, and quietly enjoys the premises provided for therein.
     4.14 Labor Agreements and Employees. The Company is not bound by or subject
to (and none of its assets is bound by or subject to) any written or oral,
express or implied, contract, commitment or arrangement with any labor union,
and no labor union has requested or, to Seller’s or the Company’s Knowledge, has
sought to represent any of the employees, representatives or agents of the
Company. There is no strike or other labor dispute involving the Company
pending, or to Seller’s or the Company’s Knowledge threatened, which could have
a Material Adverse Effect, nor to Seller’s and the Company’s Knowledge is there
any labor organization activity involving its employees. Schedule 4.14 sets
forth, as of the date of this Agreement, (a) a complete list of all of the
Company’s employees identified by employee numbers, indicating rates of pay,
employment dates and job titles for each employee, (b) true and correct copies
of any and all fringe benefits and personnel policies, (c) categorization of
each such employee as a full time, part time or part time plus employee of the
Company, and (d) whether any such employee has an employment agreement. For
purposes of this Section 4.14, “part time employee” means an employee who is
employed for an average of fewer than 30 hours per week and “part time plus
employee” means an employee who is employed for an average of between 30 and 39
hours per week. Except as set forth in Schedule 4.14, the Company has no
employment agreements with its employees. To Seller’s and the Company’s
Knowledge, no officer or key employee, or any group of key employees, intends to
terminate his,

19



--------------------------------------------------------------------------------



 



her or their employment with the Company. Schedule 4.14 sets forth (i) all
former employees of the Company utilizing or eligible to utilize COBRA health
insurance and (ii) a complete list of all of the Company’s Employee Plans. To
Seller’s and the Company’s Knowledge, all such plans have been administered in
material compliance with applicable laws. The Company has complied in all
material respects with all applicable state and federal equal employment
opportunity laws and with other laws related to employment.
     4.15 Tax Matters.
     (a) Seller and the Company have prepared and timely filed all required
federal, state and local returns, estimates, information statements and reports
relating to any and all Taxes concerning or attributable to the Company or its
operations (“Returns”) and such Returns are true and correct and completed in
accordance with applicable law. In filing the Returns, Seller and the Company
have not taken any filing positions that they do not deem as probable of being
sustained in the event of an audit.
     (b) Seller and the Company have timely paid all the Company’s Taxes and
timely paid or withheld with respect to the Company’s employees and other third
parties (and timely paid over any withheld amounts to the appropriate taxing
authority) all federal and state income taxes, Federal Insurance Contribution
Act, Federal Unemployment Tax Act and other Taxes required to be withheld.
     (c) Seller and the Company have not been delinquent in the payment of any
Tax of the Company, nor is there any Tax deficiency outstanding, assessed or
proposed against the Company, nor has Seller or the Company executed any
outstanding waiver of any statute of limitations on or extension of the period
for the assessment or collection of any Tax applicable to the Company.
     (d) Except as set forth in Schedule 4.15(d), there is no pending tax
examination or audit of, nor any action, suit, investigation or claim asserted
or, to Seller’s or the Company’s Knowledge, threatened against the Company or
Seller by any Governmental Authority with respect to any Returns. No adjustment
relating to any Return has been proposed in writing by any taxing authority to
Seller or the Company or any representative thereof. No claim has ever been
successfully made by a Governmental Authority in a jurisdiction where Seller or
the Company does not file Returns that the Company is or may be subject to
taxation by that jurisdiction.
     (e) The Company had no liabilities for unpaid Taxes arising in periods for
which Returns are not yet required to be filed as of the date of the most recent
unaudited balance sheet that have not been accrued or reserved on such balance
sheet, whether asserted or unasserted, contingent or otherwise, and the Company
has not incurred any liability for Taxes since the date of such balance sheet
other than in the ordinary course of business.
     (f) The Company has delivered or made available to Purchaser on the
Premises copies of all Returns filed for the fiscal years ended 2000 to the most
recent period for which Returns were required to be filed.

20



--------------------------------------------------------------------------------



 



     (g) There are no Encumbrances on the Company’s assets relating to or
attributable to Taxes other than Encumbrances for Taxes not yet due and payable.
     (h) The Company is not, and has not been at any time, a “United States Real
Property Holding Corporation” within the meaning of Section 897(c)(2) of the
Code.
     (i) During the two-year period ending on the date hereof, the Company has
not constituted either a “distributing corporation” or a “controlled
corporation” in a distribution of stock intended to qualify for tax-free
treatment under Section 355 of the Code.
     (j) The Company has not engaged in a reportable transaction within the
meaning of Treas. Reg. § 1.6011-4(b).
     (k) The Company will not be required to include any income or gain or
exclude any deduction or loss from taxable income as a result of (i) any change
in method of accounting under Section 481(c) of the Code prior to the Closing
Date, (ii) closing agreement under Section 7121 of the Code entered into prior
to the Closing Date, (or in the case of each of (i) and (ii), under any similar
provision of applicable law), or (iii) installment sale or open transaction
disposition prior to the Closing Date.
     (l) Other than as set forth in Schedule 4.15(l), there is no Contract,
agreement, plan or arrangement to which the Company is a party, including,
without limitation, the provisions of this Agreement, covering any employee or
former employee of the Company or other Person, which, individually or
collectively, could give rise to the payment of any amount that would not be
deductible pursuant to Sections 280G, 404 or 162(m) of the Code or any similar
provision of applicable law.
     4.16 Insurance. Seller, for the benefit of the Company, has maintained in
full force and effect and has continuously maintained insurance coverage for the
operations, personnel, and assets of the Company and for the Business (to the
extent possible and prudent), sufficient in amount (subject to reasonable
deductibles) to allow the Company to maintain normal business operations in the
event of a loss. The Company has in full force and effect errors and omissions
liability insurance in amounts acceptable to Seller and customary for companies
similar in size and complexity in the industry. Neither the Company nor Seller
is in default or breach of any material provision contained in any such
insurance policies, and neither the Company nor Seller has failed to give any
notice or to present any known claim thereunder in due and timely fashion.
Neither the Company nor Seller has received any notice of the intent of any
insurance company to not renew or to cancel any material, in force insurance
policies for the Company or materially increase the premiums thereunder. The
Company and Seller have notified insurers of any known claims in a reasonably
timely manner. Except as set forth in Schedule 4.16, no letters of credit have
been posted or cash restricted for the benefit of any such insurance policies.
     4.17 Litigation, Actions and Proceedings. Except as set forth in
Schedule 4.17, there are no outstanding orders, judgments, injunctions, awards
or decrees of any Governmental Authority against Seller or the Company, any of
the Company’s assets or Business, or, to Seller’s or the Company’s Knowledge,
any of the Company’s current or former directors or officers or

21



--------------------------------------------------------------------------------



 



any other Person whom Seller or the Company has agreed to indemnify (with
respect to such indemnification obligation), as such, that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Furthermore, except as set forth in Schedule 4.17, there is no action, suit,
proceeding or investigation pending or, to Seller’s or the Company’s Knowledge,
currently threatened against the Company that questions the validity of this
Agreement or the right of the Company to enter into it, or to consummate the
transactions contemplated hereby or thereby, or that might have, either
individually or in the aggregate, a Material Adverse Effect. Other than the
Quarles & Brady Claim, there is no action, suit, proceeding or investigation by
the Company currently pending or which the Company intends to initiate. The
foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing involving the prior employment
of any employees of the Company, their use in connection with the Company’s
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.
     4.18 Confidentiality Agreements. The Company has entered into agreements
with some of its employees, consultants and officers regarding confidentiality
and proprietary information substantially in the form or forms delivered or made
available to Purchaser on the Premises. Except as set forth on Schedule 4.18, to
Seller’s or the Company’s Knowledge, none of the Company’s former and current
employees, consultants or officers is in violation thereof.
     4.19 Corporate Documents. The Company’s Articles of Incorporation and
Bylaws are in the forms provided to Purchaser. Seller has heretofore made
available to Purchaser for Purchaser’s inspection all of the Company’s minute
books, stock ledgers and stock books in the Company’s possession.
     4.20 Powers of Attorney. Other than as set forth in Schedule 4.20, there
are no powers of attorney or similar arrangement by which Seller is authorized
to act for or on behalf of the Company.
     4.21 Restrictions on Business Activities. There is no material agreement
(non-compete or otherwise), commitment, judgment, injunction, order or decree to
which the Company is a party or otherwise binding upon the Company, which has or
may reasonably be expected to have the effect of prohibiting or impairing any
Business practice of the Company, any acquisition of property (tangible or
intangible) by the Company, the conduct of the Business by the Company or
otherwise limiting the freedom of the Company or its Affiliates to engage in any
line of business or to compete with any Person (other than licenses of and other
agreements relating to Intellectual Property Rights). Except as set forth on
Schedule 4.21, without limiting the generality of the foregoing, the Company has
not entered into any agreement under which the Company is restricted from
selling, licensing or otherwise distributing any of its technology or products
to, or providing services to, customers or potential customers or any class of
customers, in any geographic area, during any period of time or in any segment
of the market.
     4.22 Environmental Matters. Except as would not have a Material Adverse
Effect, to Seller’s and the Company’s Knowledge, the Company is in material
compliance with all applicable Environmental Laws and Environmental Permits; no
written notice, notification, demand, request for information, citation, summons
or order has been received, no complaint has

22



--------------------------------------------------------------------------------



 



been filed, no penalty has been assessed, and no investigation, action, claim,
suit, proceeding or review (or any basis therefor) is pending or is threatened
by any Governmental Authority or other Person regarding the Company’s operations
under any Environmental Law; and there are no liabilities or obligations of the
Company under any Environmental Law or with respect to any Hazardous Substance
that could reasonably be expected to result in or be the basis for any liability
or obligation under any Environmental Law.
     4.23 Brokers’ and Finders’ Fees. Except for Martin Wolf Securities LLC,
neither the Company nor Seller has retained any broker or finder in connection
with any of the transactions contemplated by this Agreement, and neither the
Company nor Seller has incurred or agreed to pay, or taken any other action that
would entitle any Person to receive, any brokerage fee, finder’s fee or other
similar fee or commission with respect to any of the transactions contemplated
by this Agreement. Seller’s obligation to indemnify Purchaser under Section 11
shall extend to any Losses arising from or related to brokers’ or finders’ fees
described in this Section 4.23.
     4.24 No Conflict of Interest. The Company is not indebted, directly or
indirectly, to any of its officers or directors or to their respective spouses
or children, in any amount whatsoever other than in connection with expenses or
advances of expenses incurred in the ordinary course of business or relocation
expenses of employees. Except as set forth on Schedule 4.24, none of the
Company’s officers or directors, or any members of their immediate families,
are, directly or indirectly, indebted to the Company or, to Seller’s or the
Company’s Knowledge, have any direct or indirect ownership interest in any
Person which is an Affiliate of the Company or with which the Company has a
business relationship, or any Person which competes with the Company except that
officers, directors and/or stockholders of the Company may own stock in (but not
exceeding two percent of the outstanding capital stock of) any publicly traded
company that may compete with the Company. To Seller’s or the Company’s
Knowledge, none of the Company’s officers or directors or any members of their
immediate families are, directly or indirectly, interested in any material
Contract with the Company. The Company is not a guarantor or indemnitor of any
Debt of any other Person.
Section 5. Representations and Warranties of Purchaser
     As a material inducement to Seller and the Company to enter into this
Agreement and to consummate the transactions contemplated herein, Purchaser
represents and warrants to Seller and the Company as follows:
     5.1 Organization, Qualification and Authority. Purchaser is a corporation
or other legal entity duly incorporated and validly existing under the laws of
its jurisdiction of organization. Purchaser has the full right, power and
authority to execute, deliver and carry out the terms of this Agreement and all
documents and agreements necessary to give effect to the provisions of this
Agreement and to consummate the transactions contemplated on the part of
Purchaser hereunder. No other action, consent or approval on the part of
Purchaser or any other Person, is necessary to authorize Purchaser’s due and
valid execution, delivery and consummation of this Agreement and all other
agreements and documents executed in connection hereto. This Agreement and all
other agreements and documents executed in connection herewith by Purchaser,
upon due execution and delivery thereof, shall constitute the

23



--------------------------------------------------------------------------------



 



valid and binding obligations of Purchaser, enforceable in accordance with their
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by general principles of equity.
     5.2 Availability of Funds. Purchaser’s financial resources are sufficient
to enable it to purchase the Stock.
     5.3 No Violations. The execution and delivery of this Agreement and the
performance by Purchaser of its respective obligations hereunder, with or
without the passage of time and giving of notice, (a) do not and will not
conflict with or violate any provision of the Articles of Incorporation, Bylaws
or similar organizational documents of Purchaser, and (b) do not and will not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) constitute a default under, (iii) result in the creation of any
Encumbrance upon the capital stock or assets of Purchaser pursuant to, (iv) give
any third party the right to modify, terminate or accelerate any obligation
under, (v) result in a violation of, or (vi) require any authorization, consent,
approval, waiver, exemption, order of, or registration, qualification,
designation, declaration or filing with, or other action by or notice to any
Governmental Authority or other third party, including a party to any agreement
with Purchaser, pursuant to, any law, statute, rule or regulation or any
Contract, instrument, order, judgment or decree to which Purchaser is subject or
by which any of its respective assets are bound, except where the failure to
obtain any such authorization, consent, approval, exemption or other action, or
deliver any such notice, would not result in a material adverse effect on
Purchaser.
     5.4 Litigation, Actions and Proceedings. There is no action, suit,
proceeding or investigation pending or, to Purchaser’s knowledge, currently
threatened against Purchaser that questions the validity of this Agreement or
the right of Purchaser to enter into it, or to consummate the transactions
contemplated hereby or thereby.
     5.5 Brokers. Purchaser has not retained any broker or finder in connection
with any of the transactions contemplated by this Agreement, and Purchaser has
not incurred or agreed to pay, or taken any other action that would entitle any
Person to receive, any brokerage fee, finder’s fee or other similar fee or
commission with respect to any of the transactions contemplated by this
Agreement.
     5.6 Acquisition of Shares for Investment. Purchaser is acquiring the Stock
for investment and not with a view toward, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the Stock. Purchaser is able to bear the economic risk of holding the Stock for
an indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in
Stock.
Section 6. Pre-Closing Covenants of Seller
     Seller agrees that, between the date of this Agreement and the Closing
Date:
     6.1 Conduct of Business. Except as contemplated by this Agreement or with
Purchaser’s prior written consent (which shall not be unreasonably withheld),
the Company shall, and Seller shall use its commercially reasonable efforts to
cause the Company to:

24



--------------------------------------------------------------------------------



 



     (a) conduct the Business only in the ordinary course in substantially the
same manner as heretofore conducted;
     (b) preserve and maintain all Intellectual Property Rights used in the
Business substantially in accordance with current business practices;
     (c) preserve and maintain all Licenses and Permits used in the Business
substantially in accordance with current business practices;
     (d) comply in all material respects with all statutes, laws, ordinances,
rules, regulations, Licenses and Permits applicable to the Business;
     (e) perform in all material respects all obligations under Contracts and
instruments relating to or affecting the Business;
     (f) maintain the books of account and records of the Business in the usual,
regular and ordinary manner;
     (g) keep in full force and effect insurance comparable in amount and scope
of coverage to insurance now carried with respect to the Business;
     (h) not (i) enter into any employment agreement or commitment to employees
of the Business or effect any increase in the compensation or benefits payable
or to become payable (whether oral or written) to any officer, director or
employee of the Business other than increases in non-officer employee
compensation effected in the ordinary course of business or (ii) modify or
amend, or waive any benefit of, any non-compete agreement to which the Company
or Seller is a party;
     (i) not (i) amend its Articles of Incorporation, Bylaws or other
organizational documents, (ii) split, combine or reclassify any shares of its
outstanding capital stock, (iii) declare, set aside or pay any dividend or other
distribution payable in cash, stock or property, other than as contemplated by
this Agreement (other than the payment of the Dividend to Seller prior to
Closing), or (iv) directly or indirectly redeem or otherwise acquire any shares
of its capital stock;
     (j) not issue any securities in the Company, any securities convertible
into securities of the Company, or any rights or interests therein;
     (k) not merge, combine or consolidate with any Person;
     (l) not engage in any transaction with any Affiliate of the Company or any
Affiliate of Seller, other than transactions between the Company and Seller
related to this Agreement or the transactions contemplated herein (other than
the payment of the Dividend to Seller prior to Closing);
     (m) not (i) acquire or purchase an equity interest in or any assets of any
Person or otherwise acquire any assets outside the ordinary course of business
and consistent with past practice or otherwise enter into any material Contract,
commitment or

25



--------------------------------------------------------------------------------



 



transaction or (ii) sell, lease, license, waive, release, transfer, encumber
(other than Permitted Liens) or otherwise dispose of any of its material assets,
Equipment or other tangible personal property of the Business;
     (n) not (i) incur, assume or prepay any Debt or any other material
liabilities other than (A) accounts payable and payments under credit facilities
existing on the date hereof in the ordinary course of business and consistent
with past practice, or (B) accounts payable and payments incurred in connection
with the negotiation and documentation of this Agreement and the consummation of
transactions contemplated herein, including, without limitation, attorneys’
fees, (ii) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any Person
or (iii) make any loans, advances or capital contributions to, or investments
in, any Person;
     (o) not authorize or make any single expenditure or series of related
expenditures in excess $150,000;
     (p) not enter into any Contract that cannot be terminated with 30 days’ or
less notice and without penalty; and
     (q) not authorize or enter into any commitment with respect to any of the
matters described above.
     6.2 Access. Subject to the provisions of Section 6, Seller shall, after
receiving reasonable advance notice from Purchaser, give Purchaser reasonable
access (during normal business hours) to the Company’s physical assets,
facilities, books, records, Contracts, computer systems and databases, and
Licenses and Permits and any other information and matters reasonably requested
by Purchaser for the purpose of enabling Purchaser to further investigate and
inspect, at Purchaser’s sole expense, the Business, assets, operations,
financial condition and legal affairs of the Company. Seller will make the
Company’s officers, auditors, counsel, or other representatives reasonably
available for consultation and verification of any information so obtained. Such
information will be treated as confidential by Purchaser and not disclosed to
any third parties without the prior written consent of the Company, except for
disclosure by Purchaser to its legal, accounting and other professional
advisors, employees and agents in connection with the evaluation and
consummation of the transactions contemplated by this Agreement.
     6.3 Exclusivity. Until the termination of this Agreement, Seller and the
Company agree not to enter into any agreement, agreement in principle or other
commitment (whether or not legally binding) relating to a Competing Transaction
or solicit, initiate or encourage the submission of any proposal or offer from
any person or entity (including the Company’s officers, shareholders, employees
and agents) relating to any Competing Transaction, nor participate in any
discussions or negotiations regarding, or furnish to any other Person any
information with respect to, or otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
Person to effect a Competing Transaction. Seller and the Company shall
immediately cease any and all contacts, discussions and negotiations with third
parties regarding any Competing Transaction, and Seller and the Company shall
grant no

26



--------------------------------------------------------------------------------



 



access to any third party to any of the Company’s premises, to any confidential
information, or to any other information relating to the Company for the purpose
of enabling such third party to make a determination as to whether to enter into
a Competing Transaction with Seller or the Company. Seller shall, and shall
cause the Company to, notify Purchaser if any proposal regarding a Competing
Transaction (or any inquiry or contact with any Person with respect thereto) is
made and shall advise Purchaser of the contents thereof (and, if in written
form, provide Purchaser with copies thereof).
Section 7. Pre-Closing Covenants of Purchaser
     Purchaser agrees that, between the date of this Agreement and the Closing
Date:
     7.1 Cooperation. Purchaser shall cooperate fully with Seller, and shall
provide Seller with such assistance as Seller may reasonably request, for the
purpose of facilitating the performance by Seller of its obligations under this
Agreement. Purchaser shall cooperate with Seller to assist Seller in obtaining
(i) the consents required pursuant to Section 9.3 and (ii) any and all releases
or terminations of any obligations of Seller to any third party other than those
specifically excepted under the terms of this Agreement or that will be
satisfied prior to the Closing and (iii) any and all terminations of any
guarantees of Seller of any obligations or liabilities of any third party that
will remain unsatisfied or outstanding following the Closing, including, without
limitation, obligations or liabilities of the Company.
Section 8. Post-Closing Covenants
     8.1 Employee Matters. Effective as of the Closing Date, each individual
who, immediately prior to the Closing, is a Company employee (including
individuals who are on military leave, disability, workers’ compensation or any
approved leave of absence, whether or not paid) shall automatically, and without
further action by Purchaser, Seller, the Company, such individual or any other
Person, continue to be an employee of the Company.
     8.2 Joint Employee Plans with Seller. Seller and the Company shall take
such action as is necessary such that the Company shall cease being a
“participating employer” and shall cease any co-sponsorship and participation in
each Employee Plan that is jointly adopted, sponsored or maintained by Seller
and the Company and in which any current, terminated or retired employee of the
Company participates. All liabilities associated with all Employee Plans that
are jointly adopted, sponsored or maintained by Seller and the Company shall
remain with Seller and Seller shall indemnify and hold harmless Purchaser, and
its respective officers, directors, employees, Affiliates and agents, at all
times from and after the Closing Date from, against and in respect of any and
all Losses arising therefrom.
     8.3 Non-Solicitation and Covenant Not to Compete.
     (a) For a period of 18 months from and after the Closing Date (the
“Non-Solicitation Period”), Seller agrees that it and its Affiliates shall not,
directly or indirectly, either for itself or for any other Person, solicit for
employment any of the Company’s employees employed as of the Closing Date
without the prior written consent of the Company; provided, however, that
nothing shall prohibit Seller or its Affiliates from

27



--------------------------------------------------------------------------------



 



hiring any Person who contacts them without any solicitation from Seller or its
Affiliates or as a result of a general solicitation by Seller or its Affiliates
to the public..
     (b) For a period of three years from and after the Closing Date (the
“Non-Compete Period”), Seller agrees that it and its Affiliates shall not,
directly or indirectly, either for itself or for any other Person, operate
anywhere in the world a business substantially similar to the Company’s Business
as conducted on the Closing Date (a “Competitive Business”). For the avoidance
of doubt, Purchaser acknowledges that Seller’s business as currently operated
(but not including the Company) is not a Competitive Business.
     (c) Notwithstanding the provisions of Section 8.3(b), Seller and its
Affiliates may (i) acquire a Person fifteen percent or less of the consolidated
annual revenues (measured by the most current financial statements published by
the acquired Person in the ordinary course of business) of which are derived
from a Competitive Business, (ii) beneficially own ten percent or less of the
equity of any Person that competes, directly or indirectly, with the Company, or
(iii) beneficially own Debt or other non-voting securities of any Competitive
Business.
     (d) Nothing in this Section 8.3 shall restrict or prohibit the actions or
conduct of or otherwise apply to, any third party that consummates a merger,
consolidation, business combination, acquisition or assets or purchase of
capital stock with respect to Seller.
     8.4 Cooperation; Books and Records.
     (a) Purchaser and the Company shall provide Seller and its Affiliates and
their respective representatives and agents reasonable assistance in connection
with any financial reporting or accounting matters, the Excluded Assets and the
Quarles & Brady Claim, upon reasonable notice, including access to documents for
production or use in connection with or in anticipation of any action or
proceeding, access to employees and officers, as necessary, for testimony at
depositions or trial and assistance in connection with, or in anticipation of,
any Tax audit.
     (b) Purchaser shall retain all of the books and records of the Company for
a period of five years after the Closing Date or such longer time as may be
required by law.
     8.5 Quarles & Brady Claim. Following the Closing, Seller shall, at its own
expense, continue to litigate the Quarles & Brady Claim and, subject to
Section 8.4, Purchaser and the Company shall provide Seller, its representatives
and agents reasonable assistance in connection with the Quarles & Brady Claim
and Purchaser and the Company shall not agree to any waiver or settlement
without the prior written consent of Seller; provided, however, that, subject to
Section 11, Seller shall indemnify and hold harmless Purchaser from and against,
and shall reimburse Purchaser for, any and all liability or out-of-pocket
expenses incurred by Purchaser in connection with the Quarles & Brady Claim. Any
recovery or benefit (including damages, attorney’s fees or otherwise) by the
Company from the Quarles & Brady Claim shall be

28



--------------------------------------------------------------------------------



 



held in trust for the benefit of Seller and any such recovery or benefit shall
be promptly paid over to Seller.
     8.6 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and related fees (including any penalties,
interest and additions to Tax) incurred with respect to the Stock pursuant to
this Agreement shall be divided equally between Seller and Purchaser. Except as
required by applicable law, Purchaser shall prepare, execute and file all
Returns and other documentation on a timely basis as may be required to comply
with the provisions of any such applicable law.
     8.7 Payment of Taxes. Seller shall remain liable and pay any and all Taxes
concerning or attributable to Seller and its Affiliates (other than the
Company). Seller shall be liable and pay, or cause to be paid, any and all Taxes
concerning or attributable to the Company’s operations for the period prior to
the Closing Date and the period on the Closing Date prior to the Closing.
Section 9. Conditions to Obligation of Purchaser to Close
     The obligation of Purchaser to purchase the Stock and otherwise consummate
the transactions that are to be consummated at the Closing is subject to the
satisfaction, as of the Closing Date, of the following conditions (any of which
may be waived in writing by Purchaser in whole or in part):
     9.1 Accuracy of Representations and Warranties. The representations and
warranties of Seller set forth in Section 4, as modified solely by the
Disclosure Schedule, shall be accurate in all material respects as of the
Closing Date, except to the extent that any of such representations and
warranties refers specifically to a date other than the Closing Date.
     9.2 Performance. Seller shall have performed, in all material respects, all
covenants, agreements and obligations required by this Agreement to be performed
by Seller on or before the Closing Date.
     9.3 Consents or Waivers Obtained. Purchaser shall have received evidence,
in form and substance reasonably satisfactory to it, that the consents, or
waivers thereof, listed as items 1 through 7 and 9 on Schedule 4.4 have been
obtained.
     9.4 No Injunction. There shall not be in effect, at the Closing Date, any
injunction or other binding order of any Governmental Authority having
jurisdiction over Purchaser that prohibits the purchase of the Stock by
Purchaser.
     9.5 Encumbrances; Stock Certificates. The Stock and assets of the Company
shall be free and clear of all Encumbrances (other than Permitted Liens, if
any). Purchaser shall have received the stock certificates representing the
Stock duly endorsed for transfer and accompanied by any applicable documentary
stamp tax.
     9.6 Delivery of Documents. Seller shall have delivered or made available to
Purchaser on the Premises the documents required to be delivered or made
available under Sections 4.5(d), 4.10, 4.15(f), and 4.18.

29



--------------------------------------------------------------------------------



 



     9.7 Financial Statements. Seller and the Company shall have delivered the
Financial Statements to Purchaser which Financial Statements, as applicable,
shall be presented on a monthly basis beginning with the month following the
financial statements for the fiscal year ended 2005 through the last month
ending prior to the Closing Date; provided, however, that if the Closing is to
take place prior to the 15th day of a month, the financial statements for the
immediately prior month shall not need to be delivered.
     9.8 Lease Agreement. Seller and the Company shall have entered into a lease
agreement in the form attached hereto as Exhibit A.
     9.9 Release of Credit Support Obligations. The Company shall have been
released from any credit support obligations under the Credit Agreements.
     9.10 Automatic Transfer of Funds. As of the end of the day on the Closing
Date, Seller shall have terminated any arrangement by which funds from the
Company’s operating accounts with JP Morgan Chase are collected and transferred
to Seller.
     9.11 Resignations of Directors. On the Closing Date, Seller shall deliver
or cause to be delivered to Purchaser written resignations of any and all
directors of the Company.
     9.12 No Material Adverse Effect. Since the date of this Agreement, no
Material Adverse Effect shall have occurred.
Section 10. Conditions to Obligation of Seller to Close
     The obligation of Seller to cause the Stock to be sold to Purchaser and
otherwise consummate the transactions that are to be consummated at the Closing
is subject to the satisfaction, as of the Closing Date, of the following
conditions (any of which may be waived in writing by Seller in whole or in
part):
     10.1 Accuracy of Representations and Warranties. The representations and
warranties of Purchaser set forth in Section 5 shall be accurate in all material
respects as of the Closing Date.
     10.2 Performance. Purchaser shall have performed, in all material respects,
all covenants, agreements and obligations required by this Agreement to be
performed by Purchaser on or before the Closing Date.
     10.3 Approvals. This Agreement shall have been approved by the requisite
vote of Purchaser’s Board of Directors.
     10.4 No Injunction. There shall not be in effect, at the Closing Date, any
injunction or other binding order of any Governmental Authority having
jurisdiction over Seller or the Company that prohibits the sale of the Stock to
Purchaser.
     10.5 Release of Guarantees. The Seller shall be released from any
guarantees of the Company’s performance listed on Schedule 10.5.

30



--------------------------------------------------------------------------------



 



Section 11. Indemnification.
     11.1 Indemnification by Seller.
     (a) Subject to the limitations in Section 11.1(d), Seller shall indemnify
and hold harmless Purchaser, and its respective officers, directors, employees,
Affiliates and agents, at all times from and after the Closing Date from,
against and in respect of any and all Losses arising from or related to any
breach or default in performance by Seller or the Company of any of its
representations or warranties, covenants or agreements contained in this
Agreement.
     (b) Seller shall indemnify and hold harmless Purchaser, and its respective
officers, directors, employees, Affiliates and agents, at all times from and
after the Closing Date from, against and in respect of any and all Losses
arising from or related to the Excluded Assets.
     (c) Seller shall indemnify and hold harmless Purchaser, and its respective
officers, directors, employees, Affiliates and agents, at all times from and
after the Closing Date from, against and in respect of any and all Losses
arising from or related to all matters set forth or included in Schedule 4.9(c),
Schedule 4.12 (limited to the section titled “Infringement, Misappropriation”),
Schedule 4.15(d) and Schedule 4.17.
     (d) Certain Limitations.
     (i) Other than for the Quarles & Brady Claim, the Excluded Assets and all
claims arising from or related to a breach of Sections 4.9, 4.14, 4.15, or 4.17,
Seller shall have no obligation to indemnify Purchaser for any Losses until such
time as the amount of the aggregate Losses equal or exceed $250,000 (the
“Purchaser’s Deductible”), after which there may only be recovered those Losses
in excess of the Purchaser’s Deductible, subject to the limitations in
Section 11.1(d)(ii).
     (ii) Other than for the Quarles & Brady Claim, the Excluded Assets, all
claims arising from or related to a breach of Sections 4.9, 4.14, 4.15, 4.17 or
8.3(b), for Losses arising from items listed under the section titled
“Infringement, Misappropriation” in Schedule 4.12, and for Losses described in
Section 11.1(c), Seller shall have no obligation to indemnify Purchaser for any
Losses in excess of $10.0 million; provided, however, that all Losses of
Purchaser shall be applied first to satisfy the Purchaser’s Deductible.
     (iii) Seller shall have no liability under this Section 11.1 for a breach
of any representation or warranty to the extent (1) a reserve in respect of any
Losses was made in the Financial Statements, (2) the amount of any insurance
proceeds actually received by Seller with respect to such Losses, and (3) any
indemnity, contribution or other similar payment actually received by Seller
from any third party with respect to such Losses.

31



--------------------------------------------------------------------------------



 



     11.2 Indemnification by Purchaser.
     (a) Subject to the limitations in Section 11.2(b), Purchaser shall
indemnify and hold harmless Seller, and its respective officers, directors,
employees, Affiliates and agents, at all times from and after the Closing Date
from, against and in respect of any and all Losses arising from or related to
any breach or default in performance by Purchaser of any of its representations
or warranties, covenants or agreements contained in this Agreement.
     (b) Certain Limitations.
     (i) Purchaser shall have no obligation to indemnify Seller for any Losses
until such time as the amount of the aggregate Losses equal or exceed $250,000
(the “Seller’s Deductible”), after which there may only be recovered those
Losses in excess of the Seller’s Deductible, subject to the limitations in
Section 11.2(b)(ii).
     (ii) Purchaser shall have no obligation to indemnify Seller for any Losses
in excess of $10.0 million; provided, however, that all Losses of Seller shall
be applied first to satisfy the Seller’s Deductible.
     (iii) Purchaser shall have no liability under this Section 11.2 for a
breach of any representation or warranty to the extent (1) the amount of any
insurance proceeds actually received by Purchaser with respect to such Losses,
and (2) any indemnity, contribution or other similar payment actually received
by Purchaser from any third party with respect to such Losses.
     11.3 Matters Involving Third Parties.
     (a) For purposes of this Section 11.3, a party against which
indemnification may be sought is referred to as the “Indemnifying Party” and the
party which may be entitled to indemnification is referred to as the
“Indemnified Party.”
     (b) If any third party shall notify the Indemnified Party with respect to
any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against the Indemnifying Party under this Section 11, then the
Indemnified Party shall promptly notify each Indemnifying Party thereof in
writing setting forth, in reasonable detail, the nature and basis of the claim
and the amount thereof, to the extent known, and any other relevant
documentation in the possession of the Indemnified Party (a “Notice of Claim”);
provided, however, that failure on the part of the Indemnified Party to notify
any Indemnifying Party shall not relieve the Indemnifying Party from any
obligation hereunder unless (and then solely to the extent) the Indemnifying
Party is thereby materially prejudiced by such failure.
     (c) The Indemnifying Party may, at its own expense, participate in the
defense of any claim, suit, action or proceeding by providing written notice to
the Indemnified Party and delivering to the Indemnified Party a written
agreement that the Indemnified Party is entitled to indemnification pursuant to
Section 11 for all Losses arising out of

32



--------------------------------------------------------------------------------



 



such claim, suit, action or proceeding, and that the Indemnifying Party shall be
liable for the entire amount of any Loss, at any time during the course of any
such claim, suit, action or proceeding, assume the defense thereof, provided
that the Indemnifying Party’s counsel is reasonably satisfactory to the
Indemnified Party, and the Indemnifying Party shall thereafter consult with the
Indemnified Party upon the Indemnified Party’s reasonable request for such
consultation from time to time with respect to such claim, suit, action or
proceeding. If the Indemnifying Party assumes such defense, the Indemnified
Party shall have the right (but not the obligation) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Party. If, however, the Indemnifying Party
reasonably determines, based upon written advice of counsel, that the
representation by the Indemnifying Party’s counsel of both the Indemnifying
Party and the Indemnified Party would present a conflict of interest, then such
Indemnified Party may employ separate counsel (Indemnifying Party’s consent to
the choice of counsel is required, such consent not to be unreasonably withheld)
to represent or defend it in any such claim, action, suit or proceeding and the
Indemnifying Party shall pay the reasonable fees and disbursements of one such
separate counsel. Whether or not the Indemnifying Party chooses to defend or
prosecute any such claim, suit, action or proceeding, all of the Parties hereto
shall cooperate in the defense or prosecution thereof.
     (d) Any settlement or compromise made or caused to be made by the
Indemnified Party or the Indemnifying Party, as the case may be, of any such
claim, suit, action or proceeding of the kind referred to in this Section 11.3
shall also be binding upon the Indemnifying Party or the Indemnified Party, as
the case may be, in the same manner as if a final judgment or decree had been
entered by a court of competent jurisdiction in the amount of such settlement or
compromise, provided that no obligation, restriction or Loss shall be imposed on
the Indemnified Party as a result of such settlement without its prior written
consent. The Indemnified Party will give the Indemnifying Party at least
30 days’ notice of any proposed settlement or compromise of any claim, suit,
action or proceeding it is defending, during which time the Indemnifying Party
may reject such proposed settlement or compromise; provided that from and after
such rejection, the Indemnifying Party shall be obligated to assume the defense
of and full and complete liability and responsibility for such claim, suit,
action or proceeding and any and all Losses in connection therewith in excess of
the amount of unindemnifiable Losses which the Indemnified Party would have been
obligated to pay under the proposed settlement or compromise.
Section 12. Termination of Agreement
     12.1 Right to Terminate Agreement. This Agreement may be terminated prior
to the Closing:
     (a) by the mutual written agreement of Seller, the Company and Purchaser;
     (b) by Purchaser at any time after July 14, 2006, if any condition set
forth in Section 9 shall not have been satisfied or waived (unless, in the case
of any such termination by Purchaser pursuant to this Section 12.1(b), the
failure of such event to

33



--------------------------------------------------------------------------------



 



occur shall have been caused by the action or failure to act by Purchaser, which
action or failure to act constitutes a breach of Purchaser’s obligations under
this Agreement); provided, however, that the deadline set forth in this
Section 12.1(b) shall be automatically extended until July 31, 2006 if Seller
and the Company have not obtained the necessary consents pursuant to
Section 9.3; or
     (c) by Seller and the Company at any time after July 14, 2006, if any
condition set forth in Section 10 shall not have been satisfied or waived
(unless, in the case of any such termination by Seller pursuant to this
Section 12.1(c), the failure of such event to occur shall have been caused by
the action or failure to act by Seller, which action or failure to act
constitutes a breach of Seller’s obligations under this Agreement); provided,
however, that the deadline set forth in this Section 12.1(c) shall be
automatically extended until July 31, 2006 if Seller and the Company have not
obtained the necessary consents pursuant to Section 9.3.
     12.2 Effect of Termination. Upon the termination of this Agreement pursuant
to Section 12.1:
     (a) Purchaser shall promptly cause to be returned to Seller all documents
and information obtained in connection with this Agreement and the transactions
contemplated by this Agreement and all documents and information obtained in
connection with Purchaser’s investigation of the Company’s Business, operations
and legal affairs, including any copies made by Purchaser of any such documents
or information; and
     (b) all covenants, representations and warranties set forth in this
Agreement shall terminate and expire, and shall cease to be of any force or
effect, as of the date of termination, and neither party hereto shall have any
obligation or liability to the other party hereto, provided that the Company
shall remain liable for the payment of expenses pursuant to Section 13.2.
Section 13. Miscellaneous Provisions
     13.1 Survival of Representations and Warranties. The representations and
warranties of Seller contained in this Agreement or in any certificate or other
instrument delivered at the Closing pursuant to this Agreement shall survive the
Closing for two years except for the representations and warranties of Seller
described in Sections 4.9, 4.14, 4.15 and 4.22, which will survive the Closing
until the applicable statute of limitations (the “Survival Period”). No claim
may be brought based upon, directly or indirectly, any of the representations
and warranties contained in this Agreement after the Survival Period.
     13.2 Expenses. The Company shall pay: (a) all costs and expenses associated
with any governmental or regulatory agency filing, Consent, and approval
required in connection with this Agreement and the transactions contemplated
hereby; and (b) all costs and expenses associated with the compilation of the
Financial Statements. Except as set forth in Section 8.6 and Section 13.9(c),
all other fees, costs and expenses incurred by the parties in connection with
this Agreement shall be the responsibility of the party incurring such costs and
expenses.

34



--------------------------------------------------------------------------------



 



     13.3 338(h)(10) Election. If requested by Purchaser, the Company and Seller
agree to make an election pursuant to Section 338(h)(10) of the Code, as amended
(and any corresponding provisions of Arizona and other applicable state tax
law), with respect to the purchase of the Stock, which election shall allocate
the Purchase Price to the Company’s assets pursuant to the method prescribed in
Treasury Regulation §1.338-6 (as reasonably determined by Purchaser and agreed
upon by Seller). Purchaser shall promptly pay to Seller upon receipt of demand
therefor (which demand shall be accompanied by copies of the documentation and
computations described in the immediately following sentence) as additional
Purchase Price an amount equal to the increased Taxes, if any, incurred by
Seller with respect to the year in which the Closing occurs and the year in
which any payments are made pursuant to this provision (including any additional
Taxes in respect of such amounts) as a result of any Section 338(h)(10) Election
or analogous elections made such that Seller will receive the same after-Tax
proceeds with respect to the year in which the Closing occurs and the year in
which any payments are made pursuant to this provision as if Seller had sold
stock and no Section 338(h)(10) Election or analogous elections had been made.
Such determinations shall be based upon documentation and computations made by
Seller with respect to amounts due hereunder presented to Purchaser. Seller
shall provide such documentation and computations to Purchaser no later than 90
calendar days after (i) the Closing Date and (ii) the date of any payment of
additional Purchase Price giving rise to the obligation to pay additional
amounts hereunder; provided, however, that Seller’s failure to provide such
documentation and computations within such time shall not constitute a waiver of
its rights to additional amounts hereunder. Any item of income, expense, gain,
or loss (other than any amount in respect of allocations of Purchase Price in
connection with a Section 338(h)(10) Election or additional amounts payable
hereunder) occurring after the Closing Date shall not be considered in
calculating increased Taxes.
     13.4 Returns
     (a) Purchaser shall prepare, or cause to be prepared, and timely file, or
cause to be timely filed, all Returns for periods that end after the Closing
Date.
     (b) If a 338(h)(10) election pursuant to Section 13.3 is not made by
Purchaser, such Returns shall be prepared in a manner consistent with the past
practices of Seller and the Company in preparing Returns. Purchaser shall
furnish Seller drafts of Returns as proposed to be filed for periods that end
after the Closing Date no later than 30 calendar days prior to the due date
(without extensions) for the filing of such Returns for Seller’s review and
approval. Seller shall have 15 calendar days to review such Returns, and shall,
at or prior to the end of such period, furnish its approval of such Returns or
provide its comments and modifications to such Returns. Purchaser shall accept
Seller’s comments and modifications to such Returns, and such Returns, as
modified to reflect Seller’s comments and modifications, shall be deemed to have
been approved by Seller. If Purchaser disagrees with or refuses to accept any of
Seller’s comments or modifications, the parties shall consult and cooperate in
good faith to resolve such disagreements and refusals, and the Returns as agreed
to after such consultation shall be filed in such form as agreed to. If,
however, the parties cannot reach agreement within 30 calendar days after
Seller’s delivery of its comments and modifications to the draft Returns as
originally proposed by Purchaser, the parties shall refer the resolution of such
disagreement to a nationally recognized accounting firm reasonably acceptable to
both

35



--------------------------------------------------------------------------------



 



parties for final resolution of such disagreement. Such accounting firm’s
decision shall be binding on both parties, and shall be made not later than
seven calendar days prior to the due date (including extensions) for the filing
of such Returns. Each party shall bear 50% of the costs of such accounting firm
incurred in connection therewith.
     13.5 Mutual Cooperation. The parties hereto shall cooperate with each other
to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
     13.6 No Implied Representations. Purchaser and Seller acknowledge that,
except as expressly provided in Section 4 and Section 5, neither party hereto,
and none of the representatives of either party hereto, has made or is making
any representations or warranties whatsoever, implied or otherwise.
     13.7 Public Announcements. Notwithstanding anything to the contrary in this
Agreement, each party to this Agreement hereby agrees with the other party
hereto that, without first consulting with the other party, except as may be
required to comply with the requirements of any applicable Laws, and the rules
and regulations of each stock exchange upon which the securities of one of the
parties is listed, if any, no press release or similar public announcement or
communication shall, prior to the Closing, be made or caused to be made
concerning the execution or performance of this Agreement.
     13.8 Materiality. For purposes of this Agreement, a Contract, obligation,
liability, transaction, change, breach, encumbrance, proceeding or other matter
or event shall not be deemed to be “material” unless the existence or occurrence
of such matter or event would, by itself, cause a reasonable purchaser to
reverse its decision to enter into a transaction of the type contemplated by
this Agreement.
     13.9 Arbitration. Any dispute that the parties are unable to resolve
through mediation will be submitted to arbitration in accordance with the
following procedures:
     (a) Demand for Arbitration; Location. Either party may demand arbitration
by giving the other party written notice to such effect, which notice will
describe, in reasonable detail, the facts and legal grounds forming the basis
for the filing party’s request for relief and will include a statement of the
total amount of damages claimed, if any, and any other remedy sought by that
party. The arbitration will be held before one neutral arbitrator in Phoenix,
Arizona before a mutually agreeable nationally or regionally recognized
arbitration organization utilizing retired judges of that region such as
J.A.M.S., and will proceed in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (“AAA”). If the parties are unable to
agree on the organization to administer the arbitration, it will be administered
by the AAA under its procedures for large and complex cases. There will be no
discovery in such arbitration other than document requests for documents
specifically related to this Agreement and the transaction contemplated herein,
which documents will be produced within 15 calendar days after such requests.
Pending the arbitrator’s determination of the merits of

36



--------------------------------------------------------------------------------



 



the dispute, either Party may apply to any court of competent jurisdiction to
seek injunctive or other extraordinary relief.
     (b) Award. The decision of, and award rendered by, the arbitrator will be
final and binding on the parties. Upon the request of a party, the arbitrator’s
award will include written findings of fact and conclusions of law. Judgment on
the award may be entered in and enforced by any court of competent jurisdiction.
     (c) Attorney’s Fees. The losing party shall pay the prevailing party’s
attorney’s fees, costs and expenses (including filing fees) with respect to the
arbitration, unless otherwise determined by the arbitrator.
     13.10 Governing Law. This Agreement shall be construed in accordance with,
and governed in all respects by, the laws of the State of New York without
giving effect to principles of conflicts of law.
     13.11 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given and duly
delivered when received by the intended recipient at the following address (or
at such other address as the intended recipient shall have specified in a
written notice given to the other party hereto):
     if to Purchaser:
TeleTech Holdings, Inc.
9197 S. Peoria Street
Legal 2-264
Englewood, CO 80112
Attn:Chief Financial Officer
Fax:(303) 397-8647
     with a copy to:
TeleTech Holdings, Inc.
9197 S. Peoria Street
Legal 2-264
Englewood, CO 80112
Attn: Christy O’Connor, Esq.
Fax: (303) 397-8677
     and
Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, CO 80202
Attn: Steven C. Demby
Fax: (303) 223-1111

37



--------------------------------------------------------------------------------



 



     if to Seller or the Company:
Insight Enterprises, Inc.
1305 W. Auto Drive
Tempe, AZ 85284
Attn:Chief Financial Officer
Fax:(480) 760-7003
     with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
Attn: Brian J. McCarthy, Esq.
Fax: (213) 621-5070
     13.12 Headings. The captions and headings contained in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
     13.13 Assignment. No party hereto may assign any of its rights or delegate
any of its obligations under this Agreement to any other Person without the
prior written consent of the other party hereto; provided, however, that
Purchaser may assign this Agreement to an Affiliate of Purchaser without the
consent of Seller or the Company.
     13.14 Parties in Interest. Nothing in this Agreement is intended to provide
any rights or remedies to any Person (including any employee or creditor of the
Company) other than the parties hereto.
     13.15 Severability. In the event that any provision of this Agreement, or
the application of such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law. The parties
further agree to replace such invalid, unlawful, void or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.
     13.16 Specific Performance. The parties hereto agree that Purchaser would
suffer irreparable damage in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that prior to the Closing,
Purchaser shall be entitled to seek to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

38



--------------------------------------------------------------------------------



 



     13.17 Exclusive Remedies After Closing. Following the Closing, the sole and
exclusive remedy for each of the parties with respect to any and all claims
relating to the breach of this Agreement (other than claims of, or causes of
action arising from, fraud or criminal acts) shall be pursuant to the
indemnification provisions set forth in Section 11.
     13.18 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
     13.19 Facsimile Signatures. This Agreement may be executed by facsimile
signatures that shall be binding on the parties hereto, with original signatures
to be delivered as soon as reasonably practicable thereafter.
     13.20 Entire Agreement. This Agreement sets forth the entire understanding
of Purchaser and Seller and supersedes all other agreements and understandings
between Purchaser and Seller relating to the subject matter hereof and thereof.
     13.21 Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.
     13.22 Amendments. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed by Purchaser,
Seller, and the Company.
     13.23 Interpretation of Agreement.
     (a) Each party hereto acknowledges that it has participated in the drafting
of this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.
     (b) The words “hereof,” “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
     (c) Whenever required by the context hereof, the singular number shall
include the plural, and vice versa; the masculine gender shall include the
feminine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
     (d) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”

39



--------------------------------------------------------------------------------



 



     (e) “Writing,” “written” and comparable terms in this Agreement refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form.
     (f) References in this Agreement to any agreement or contract are to that
agreement or contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
     (g) References in this Agreement to “party” or “parties” shall be deemed to
be the parties to this Agreement unless otherwise specified or unless the
context otherwise requires.
     (h) References herein to “Sections,” “subsections,” “Exhibits” and
“Schedules” are intended to refer to Sections, subsections, Exhibits and
Schedules of this Agreement, unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement.
[The Remainder of the Page Left Intentionally Blank]

40



--------------------------------------------------------------------------------



 



     Purchaser, Seller and the Company have caused this Stock Purchase Agreement
to be executed as of the date first set forth above.

            TELETECH HOLDINGS, INC.
      By:           Kenneth D. Tuchman        Chairman & Chief Executive
Officer     

            INSIGHT ENTERPRISES, INC.
      By:           Stanley Laybourne        Chief Financial Officer     

                  DIRECT ALLIANCE CORPORATION    
 
           
 
  By:                      
 
           
 
  Name:                      
 
           
 
  Its:                      

 



--------------------------------------------------------------------------------



 



[INSERT DISCLOSURE SCHEDULE]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Lease Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing First Amendment Agreement dated as of October 24, 2006. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned shall remain in full force
and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              TELETECH SERVICES CORPORATION   TELETECH CUSTOMER CARE        
MANAGEMENT (COLORADO), LLC
 
           
By:
  /s/ Christy T. O’ Connor   By:   /s/ Christy T. O’ Connor
 
           
Name:
  Christy T. O’ Connor   Name:   Christy T. O’ Connor
 
           
Title:
  Secretary   Title:   Secretary
 
           
 
            TELETECH CUSTOMER CARE   TELETECH GOVERNMENT SOLUTIONS,LLC
MANAGEMENT (WEST VIRGINIA), INC.      
 
           
By:
  /s/ Christy T. O’ Connor   By:   /s/ Christy T. O’ Connor
 
           
Name:
  Christy T. O’ Connor   Name:   Christy T. O’ Connor
 
           
Title:
  Secretary   Title:   Secretary
 
           

7



--------------------------------------------------------------------------------



 



              TELETECH CUSTOMER SERVICES, INC.   TTEC NEVADA, INC.
 
           
By:
  /s/ Christy T. O’ Connor   By:   /s/ Christy T. O’ Connor
 
           
Name:
  Christy T. O’ Connor   Name:   Christy T. O’ Connor
 
           
Title:
  Secretary   Title:   Secretary
 
           
 
            TELETECH INTERNATIONAL   NEWGEN RESULTS CORPORATION HOLDINGS, INC.  
     
 
           
By:
  /s/ Christy T. O’ Connor   By:   /s/ Christy T. O’ Connor
 
           
Name:
  Christy T. O’ Connor   Name:   Christy T. O’ Connor
 
           
Title:
  Secretary   Title:   Secretary
 
           
 
            DIRECT ALLIANCE CORPORATION   TELETECH STOCKTON, LLC
 
           
By:
  /s/ Christy T. O’ Connor   By:   /s/ Christy T. O’ Connor
 
           
Name:
  Christy T. O’ Connor   Name:   Christy T. O’ Connor
 
           
Title:
  Secretary   Title:   Secretary
 
           

8



--------------------------------------------------------------------------------



 



SCHEDULE 1

                                      REVOLVING                 CREDIT        
COMMITMENT   COMMITMENT    
LENDERS
  PERCENTAGE   AMOUNT   MAXIMUM AMOUNT
KeyBank National Association
    36.11 %   $ 65,000,000     $ 65,000,000  
Wells Fargo Bank, N.A.
    16.66 %   $ 30,000,000     $ 30,000,000  
JPMorgan Chase Bank, N.A.
    13.88 %   $ 25,000,000     $ 25,000,000  
Bank of America, N.A.
    13.88 %   $ 25,000,000     $ 25,000,000  
Wachovia Bank, National Association
    11.11 %   $ 20,000,000     $ 20,000,000  
The Northern Trust Company
    8.33 %   $ 15,000,000     $ 15,000,000  
Total Commitment Amount
    100 %   $ 180,000,000     $ 180,000,000  

1